Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Tania Shapiro-Barr (#66465) on 4/13/21.
The application has been amended as follows (based on claims filed 10/30/20):
Claim 1, line 12: 
Replace “device.” with “device; and
wherein the electronic smoking device is at least partially visible when the two wing elements are in a closed position.”
Claim 12, line 16:
Replace “device.” with “device; and
wherein the electronic smoking device is at least partially visible when the two wing elements are in a closed position.”
Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a charging case for an electronic smoking device comprising: a container configured to house the electronic smoking device; a micro-control unit ("MCU") configured to facilitate charging a first rechargeable battery for the prior art fails to disclosure the further inclusion of the combination of wherein the container is pivotably coupled with two wing elements, each wing element being configured to pivot at an angle with respect to the container to allow for removal or insertion of the electronic smoking device; and wherein the electronic smoking device is at least partially visible when the two wing elements are in a closed position.
Regarding Independent Claim 12, the prior art discloses a system comprising: an electronic smoking device comprising a battery, an eCig memory storing a first set of computer-readable instructions, and control electronics; and a charging case for the electronic smoking device comprising: a container configured to house the electronic smoking device; a micro-control unit ("MCU"), wherein the MCU is configured to facilitate charging the electronic smoking device; a connector, wherein the connector is movably coupled with the container and configured to connect to external circuitry; and a charging case battery, where the charging case battery is configured to charge the battery of the electronic smoking device; the prior art fails to disclosure the further inclusion of the combination of wherein the container is pivotably coupled with two wing elements, each wing element being configured to pivot at an angle with respect to the container to allow for removal or insertion of the electronic smoking device; and wherein the electronic smoking device is at least partially visible when the two wing elements are in a closed position.
Dependent Claims 2-11, 13-19, and 21 are allowed for their dependence upon allowed independent Claims 1 and 12. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651.  The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/             Primary Examiner, Art Unit 2859